Order unanimously modified by providing that the examination of defendant upon the matters set forth in plaintiff’s notice of motion be held in the State of California upon written interrogatories, as provided in section 302 of the Civil Practice Act, and the Rules of Civil Practice applicable to such examinations. In the alternative, if plaintiff so prefers, the testimony may be taken in California upon open commission. In the latter event the necessary disbursements of the attorneys for both sides in attending upon the examination shall be paid by their respective clients. The party ultimately successful in the action may tax such payments as a disbursement. Otherwise, order affirmed. Bill of particulars to be served within twenty days after service of order to be entered hereon. No opinion. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.; O’Malley, J., concurs. (See Probst v. Frenkel, 240 App. Div. 504.) Settle order on notice.